DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 11th, 2021 has been entered. Claims 1-8 and 10-20 remain 
pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 2nd, 2021. 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-20 have been considered but are
Moot because the new ground of rejection was necessitated due to the amendments. 
	On page 13, last paragraph, applicant submits that the cited references do not teach or suggest amendments made to claim 1. Due to the change of scope with addition of, “output from” and “hidden layer”, a new grounds of rejection was necessitated. In the most recent office action, the examiner provided rejections under 35 U.S.C 103 with specific mappings and factual inquiries addressing every element of the claimed invention for the pertinent claims, specifically elements of generating neural networks for identifying a first and second speaker, based on a first embedding vector that is output from a last hidden layer of the first neural 

Claim Objections
Claim 2 is objected to because of the following informalities: It is unclear whether proceeds
is the right word to convey its meaning, for example, proceeds general definition is a very that means to come after. Claim 2 recites, “wherein the last hidden layer of the first neural network is one of the plurality of hidden layers that immediately proceeds the output layer of the first neural network”. However, para. 79 in the specifications recites, “A final layer of the hidden layers 22 of the second neural network 20 may be an embedding layer 23. The embedding layer 23 may be a layer located immediately before the output layer 24, and an output of the output layer 24 may be determined based on a second embedding vector indicating an output of the embedding layer 23. Bolding and underlining is used as emphasis. For purpose of examination, precedes will be used as it means before and it aligns with teachings of the specification, para. 79, and figure 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims
the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-4, 8, 10-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over

	Regarding claim 1, teaches a method of generating a speaker identification neural network (Para. 462, The speech validator 3206 may determine the reverberation time based
on a model (e.g., a Gaussian mixture model (GMM), a deep neural network (DNN), or another model; furthermore, A mobile station modem device that uses classifier models such as a Deep Neural Network, see para 504; where a memory 4224 may include instructions 4260 executable by processor 4206, see para. 502; in addition, see. Para. 512 for various modifications on aspects as other principles applied to other aspects applied hereinafter), the method comprising:
generating a first neural network that is trained to identify a first speaker with respect to a first voice signal in a first environment in which a first signal-to-noise (SNR) value of the first voice signal is greater than or equal to a threshold value (Para. 400, speaker verification to access the application i.e. identify number of speakers in this case a first speaker; Para. 406, First speaker model generated, 3292 taught to have a first signal-to-noise ratio; Para. 462 The speech validator 3206 may determine characteristics based on a model such as a GMM, DNN, or other model; The threshold value for the neural networks are interpreted as arbitrary and the voice signals can be characterized differently when compared in magnitude to a specified threshold value, see para 123 where SNR exceeds or does not exceed a threshold and speaker models are chosen accordingly their training);
generating a second neural network for identifying a second speaker with respect to a second voice signal in a second environment in which a second SNR value of the second voice signal is less than the threshold value (Para. 400, speaker verification to access the application 
However, while Visser teaches the use of i-vectors in embeddings for the neural networks, see para. 484, Visser fails to explicitly disclose:
based on a first embedding vector that is output from a last hidden layer of the first neural network;
based on a second embedding vector that is output from a last hidden layer of the second neural network; 
generating the speaker identification neural network by training the second neural network based on a teacher-student training model in which the first neural network is set to a teacher neural network and the second neural network is set to a student neural network.
In a related field of endeavor (Knowledge distillation in recognition of speech, see para. 8 on pg. 6 comprising at least one processor, and a memory communicatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor to enable the at least one processor to perform the steps of the knowledge distillation method of any of the embodiments of the present invention, see para. 1 on pg. 4), Kai discloses an embedding level teacher-student learning architecture that directly constraints 
Modifying Visser to include the features of Kai further discloses:
based on a first embedding vector that is output from a last hidden layer of the first neural network (e.g. Visser’s speaker verification neural network where the first neural network initially used i-vector embeddings for speaker identification, see para. 484, now using the first embedding vector that is output from a last hidden layer of the first neural network, see para. 2-3 on pg. 7, as taught by Kai);
based on a second embedding vector that is output from a last hidden layer of the second neural network (e.g. Visser’s speaker verification neural network where the second neural network initially used i-vector embeddings for speaker identification, see para. 484, now using the second embedding vector that is output from a last hidden layer of the second neural network, see para. 2-3 on pg. 7, as taught by Kai);
generating the speaker identification neural network by training the second neural network based on a teacher-student training model in which the first neural network is set to a teacher neural network and the second neural network is set to a student neural network (e.g. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kai to the disclosure of Visser. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two disclosures, for example, speaker verification using multiple neural networks. Further, doing so would have provided the users of Visser, with achieving very good performance, requiring less resources and is more suitable for deployment, and knowledge distillation would be a natural approach to narrow the performance gap compared to large depth models with mainstream technique of speaker modelling in speaker recognition as recognized by Kai in para. 6-8 on pg. 6. 

Regarding claim 2, the combination of Visser in view of Kai teaches the method of claim 1, additionally Kai discloses:
wherein the first neural network comprises an input layer (Para. 16 on pg. 8, with N representing the frame number of the input utterance, hence, layer of input utterance), a plurality of hidden layers (Para. 15 on pg. 8, It is a 34-layer neural network, and the detailed network configuration of 3,4,6,3, ResNet34 is shown in Table 1 i.e. plurality of hidden layers in between), and an output layer (Para. 3 on pg. 7, and the final layer output of the model being the predicted probability distribution of the speaker i.e. the final layer is the output layer), and


Regarding claim 3, the combination of Visser in view of Kai teaches the method of claim 1, additionally Kai discloses:
wherein the generating of the speaker identification neural network comprises training the second neural network such that a distance between the first embedding vector and the second embedding vector derived from the first voice signal in the first environment and the second voice signal in the second environment that mutually correspond is minimized (Para. 3-4 on pg. 5, trains the student model by using the trained big model i.e. teacher model with good performance, where distance between the second speaker embedding and the first speaker embedding is minimized by adjusting the student model). 

Regarding claim 4, the combination of Visser in view of Kai teaches the method of claim 3, additionally Kai discloses:
wherein the distance between the first embedding vector and the second embedding vector is calculated based on at least one of a mean square error (MSE), a cosine similarity, and a Kullback-Leibler divergence (Para. 4 on pg. 5, Kai, the loss of euclidean distance or cosine distance between the second speaker embedding and the first speaker embedding is minimized by adjusting the student model).

Regarding claim 8, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.

Regarding claim 10, is directed to a system claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.

Regarding claim 11, is directed to a system claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.

Regarding claim 15, is directed to a system claim, with additional limitations, similar to method claim presented in claim 1 and is rejected under the same ground above regarding claim 1. 
Visser teaches an apparatus for identifying a speaker with respect to an input voice signal by utilizing a speaker identification neural network (Para. 502, device 4200 to perform methods listed involving DNN for speaker verification), the apparatus comprising:
a memory storing at least one program (Para. 502, Where the memory 4224 contains instructions 4260 for the device on figure 42); and
a processor configured to:
extract a feature from the input voice signal (Para. 507, Visser teaches the validation module 202 may receive the audio command signal 132 of FIG. 1. The validation module 202 may extract features of the audio command signal 132 where “one or more devices configured 
input the feature to the speaker identification neural (The features in element 3316 are inputted into the user’s model 3292 through the enrollment module which is part of the processor(s) 4210 as seen on figure 42)…
extract the second embedding vector corresponding to the feature from the speaker identification neural network (Para. 469, Speaker verification method of selecting a speaker model trained in conditions corresponding to the predicted SNR, noise, or both where the identification used is an embedding vector i.e. embedding vector selected; and
identify the speaker with respect to the input voice signal based on the second embedding vector (Para. 479, indicating whether the input audio signal satisfies a verification criterion with reference to figs 1 and 32 where, para. 127, indicates the speaker model 176 may be a model of speech associated with an authorized (e.g., enrolled) user and identification of such models is done through embedding vectors, in this case with the second). 

Regarding claim 16, the combination of Visser in view of Li teaches apparatus claim 15, additionally 
wherein the feature comprises at least one of a fast Fourier transform (FFT) amplitude, an FFT power, a log FFT amplitude, a log band energy, a mel band energy, and a mel frequency cepstral coefficients (MFCC) of the input voice signal (Para. 419, The enrollment module 108 may receive the input audio signal 3230 from the first user3252, as described with reference to 

Regarding claim 17, the combination of Visser in view of Li teaches apparatus claim 15, additionally wherein the processor is further configured to:
store the first embedding vector of the speaker identification neural network with respect to a voice signal of a specific speaker in the memory as a registration embedding vector (Para. 106 and figure 1, The enrollment module 108 as integrated with the processor may store an association between the user 152 corresponding to the authentication data and the speaker model 176 in the memory 122; furthermore, Speaker verifier 3220 corresponds to the processor 3203 and the speaker verification data 3280 corresponds to the memory 3222 as seen on figure 32); and
identify whether the input voice signal represents the specific speaker based on a similarity between the second embedding vector of the input voice signal and the registration embedding vector (Para. 419 and figure 34, Utterance vector 3404 from the input voice signal to undergo enrollment testing module 108 and a first score is developed through the scoring module 3310 between test phrase signal 134 and the speaker model 3292; however, para. 407 specifies The speech validator 3206 may select a speaker model (e.g., the first speaker model 3292 or the second speaker model 3294 and the example illustrates first embedding vector of 

Regarding claim 18, the combination of Visser in view of Li teaches apparatus claim 17, additionally
wherein the similarity between the second embedding vector with respect to the input voice signal and the registration embedding vector is calculated based on at least one of a cosine similarity and a probabilistic linear discriminant analysis (PLDA) (Para. 314, Teaches a score that may be determined by equation 7 which is a cosine similarity equation between a target i-vector, embedding vector as taught by Kai, in this case from the speaker model and a test i-vector, embedding vector as taught by Kai, from the input voice signal seen as the dominant audio signal 2550 as seen through equation 7).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Visser (US 20150301796 A1), in view of Kai (CN 109637546) and further in view of Saon et al. (U.S. 2015/0161522 A1) herein after Saon.
	Regarding claim 5, the combination of Visser in view of Kai teaches the method of claim 1; however, while Kai teaches cross entropy in the training of the neural networks, see para. 13-16 on pg. 7, combination of rejected claim 1 fails to explicitly disclose:

	In a related field of endeavor (speech recognition using multiple neural networks, having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, see para. 70), Saon discloses an error function E, which measures the classification or regression error of the hybrid model where E can be a mean squared error, cross-entropy, or other suitable functions that measures the discrepancy between the output of the network and the target, see para. 29. Furthermore, stating that the “entire hybrid network was trained by minimizing a cross-entropy objective function”, see para. 38, i.e. each neural network has their respective training target and output and minimizing the cross-entropy is an objective function.
Modifying Visser in view of Kai to include the features of Saon further discloses:
wherein the generating of the first neural network comprises generating the first neural network by training the first neural network such that a first cross entropy between a first training target of the first neural network and a third output of the first neural network is minimized, and wherein the generating of the speaker identification neural network comprises training the second neural network such that a second cross entropy between a second training 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings Saon to the disclosure of Visser in view of Kai. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two disclosures, for example, speech recognition using multiple neural networks. Further, doing so would have provided the users of Visser in view of Kai, with the benefit of indication on how to update the weights of the models in accordance with the suitable function to measure discrepancy between the output of the network and the target, see para. 29, as taught by Saon.

Regarding claim 12, is directed to a system claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Visser (US 20150301796 A1), in view of Kai (CN 109637546) and further in view of Li et al. (US Pub. No. US 2019/0051290 A1) hereinafter Li.
claim 6, the combination of Visser in view of Kai teaches the method of claim 1; however, while both Visser and Kai disclose the user of multiple neural networks, combination of claim 1 fails to explicitly disclose:
wherein the generating of the second neural network comprises generating the second neural network to have the same number of layers and nodes as the number of layers and nodes of the first neural network.
In a related field of endeavor (speech recognition via teacher-student training and using multiple neural networks, a processor and a memory storage device including instructions that when executed by the processor enables the system to perform teacher-student training, see para. 76-77), Li discloses that the initial student model 160 is a clone of the teacher model 150, see para. 42, i.e. layout and weights included of input, hidden layers, and output layer, and where the Neural Network comprises a series of neurons, such as Long Short Term Memory nodes, arranged in a network, see para. 35).
Modifying Visser in view of Kai to include the features of Li further discloses:
wherein the generating of the second neural network comprises generating the second neural network to have the same number of layers and nodes as the number of layers and nodes of the first neural network (e.g. Visser’s speaker verification neural network where the first neural network is set to the teacher model and the second neural network is set to the student model as taught by Kai, now including the feature where the generating of the student model is to have the same number of layers and nodes as the teacher model, see para. 35 and 42, as taught by Li.	


Regarding claim 7, the combination of Visser in view of Kai and further in view of Li teaches the method of claim 6, additionally Li discloses:
wherein the generating of the speaker identification neural network comprises training the second neural network by setting a final value of a first training parameter of the first neural network to an initial value of a second training parameter of the second neural network (Para. 46, Li, results from the teacher model 150 and student model 160 are back propagated to the student model 160 in light of the divergent results from the training as to then update the student model 160 in light of the results).

Regarding claim 13¸ is directed to a system claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.

Regarding claim 14, is directed to a system claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.

Regarding claim 19, the combination of Visser in view of Li teaches apparatus claim 15, additionally wherein the processor is further configured to:
set a plurality of frames by dividing the input voice signal according to a time interval (Para. 498, (Processor(s) 4210 may include a speech and music coder-decoder (CODEC), where the CODEC divides an input voice signal into frames according to a time interval); 
extract a set of frames representing a sentence unit from the plurality of frames to set the extracted set of frames as sentence frames (Para. 120, The extracted features may include pitch-related features (e.g., a mean duration of voiced Sounds, a standard deviation of duration of the Voiced Sounds, a rate of the Voiced sounds, an average pitch, a standard deviation of pitch, a minimum pitch, a maximum pitch, a pitch derivative relative to time, a mean derivative of the pitch…where para. 427, indicates extracting from the input voice signal to correspond to a particular sentence area but may also have a uniform size regardless of lengths of corresponding sentences);
identify the speaker with respect to the sentence unit based on the sentence embedding vector (Para. 427, The utterance vector 3404 which can be at a per sentence level is used to identify a speaker at verification result 3314 as seen on figure 34 with method 3400; Structure with the enrollment module represented as 2508 on figure 42 embedded in the processor(s) 4210, Lines 1-5 on paragraph 0353).
However, while Visser in view of Kai teaches the second embedding vector, combination of rejected claim 15 fails to explicitly disclose:

In a related field of endeavor (speech recognition via teacher-student training and using multiple neural networks, a processor and a memory storage device including instructions that when executed by the processor enables the system to perform teacher-student training, see para. 76-77), Li discloses that the domain definition for the target domain specifies one or more features that the utterances of the target domain will have. In some aspects one or more of an SNR, a codec by which the utterances are encoded, a frequency band of the utterances (or that the model is trained on), a field depth (indicating a distance relative to a microphone) by which the utterances are collected, a volume level for the utterances (average, maximum, minimum, etc.), an average pitch of the utterances, see para. 53. 
Modifying Visser in view of Kai to include the features of Li further discloses:
calculate, as the second embedding vector, a sentence embedding vector indicating a statistical value with respect to embedding vectors corresponding to the sentence frames (e.g. Visser’s speaker verification neural network with a sentence embedding vector where the first neural network is set to the teacher model and the second neural network is set to the student model as taught by Kai, now including the feature where calculated are averages of different features with respect to embedding vectors corresponding to the sentence frames, see para. 53, as taught by Li.	
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings Li to the disclosure of Visser in view of Kai. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two 

Regarding claim 20, the combination of Visser in view of Li teaches apparatus claim 19; while Visser teaches wherein the speaker identification neural network includes and determining the statistical value using a self-attendance method (Para. 314, a cosine similarity through equation 7 identified as a score alignment function).
However, combination of rejected claim 19 fails to explicitly disclose:
Wherein the speaker identification neural network includes a self-attention layer for determining the statistical value using a self-attendance method 
In a related field of endeavor (speech recognition via teacher-student training and using multiple neural networks, a processor and a memory storage device including instructions that when executed by the processor enables the system to perform teacher-student training, see para. 76-77), Li discloses that on Para. 35-36, a neural network includes a self-attention layer through a student model that includes or is trained by a neural network which comprises a series of neurons as the architecture such as Long Short Term Memory nodes arranged into a 
Modifying Visser in view of Kai to include the features of Li further discloses:
Wherein the speaker identification neural network includes a self-attention layer for determining the statistical value using a self-attendance method (e.g. Visser’s speaker verification neural network with a sentence embedding vector where the first neural network is set to the teacher model and the second neural network is set to the student model as taught by Kai, now including the feature where the neural network includes a self-attention layer for determining the statistical value using a self-attendance method, see para. 35-36, as taught by Li.	
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings Li to the disclosure of Visser in view of Kai. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two disclosures, for example, speech recognition via student-training training and using multiple neural networks. Further, doing so would have provided the users of Visser in view of Kai, with the benefit as the cosine similarity equation may be used to determine the statistical values or in this case the weights and biases to be applied to the neurons in the network. As recognized by Li, these probabilities can be set as to distinguish senone/phoneme or silences and a lack of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
	Biswal et al. (US Pub. No. 2017/0287490) hereinafter Biswal teaches such techniques may include determining an adaptive speaker recognition threshold based on a speech to noise ratio and noise type label corresponding to received audio and performing speaker recognition based on the adaptive speaker recognition threshold and a speaker recognition score corresponding to received audio (abstract). Figure that best represents the invention is that of figure 3 and 4 the speaker recognition module 204 and a speaker model or models 205 where they may be any machine learning model and trained. 
	 Lesso et al. (US Pub. No. 2018/0040323 A1) hereinafter Lesso describes methods and apparatus for speaker recognition. An apparatus according to an embodiment has an analyzer (202) for analyzing each frame of a sequence of frames of audio data (A.sub.IN) which correspond to speech sounds uttered by a user to determine at least one characteristic of the speech sound of that frame. An assessment module (203) determines, for each frame of audio data, a contribution indicator of the extent to which the frame of audio data should be used for speaker recognition processing based on the determined characteristic of the speech sound. In this way frames which correspond to speech sounds that are of most use for speaker discrimination may be emphasized and/or frames which correspond to speech sounds that are 
	Huang et al. (US Pub. No. 2018/0293988 A1) hereinafter Huang teaches techniques for speaker recognition, Such techniques include determining context aware confidence values formed of false accept and false reject rates determined by using adaptively updated acoustic environment score distributions matched to current score distributions, see abstract. Furthermore, where machine learning models are used to determine at least a context or noise type (or label) and a SNR level (or value) of the signal data of the audio input, see para. 37. Identification vectors are taught in the use of cluster approach in its context library with mention of hidden layers and measure distance to determine the closest match by shortest distance, see para. 49.
	Wang (WO 2019062721 A1) teaches training method for a voice identity feature extractor and classifier, and related devices. The training method for a voice identity feature extractor comprises: extracting voice feature vectors of a training voice (S100); determining a corresponding I-vector according to the voice feature vectors of the training voice (S110); using the I-vector as a first target output of a neural network model to adjust a weight of the neural network model so as to obtain a first neural network model (S120); obtaining voice feature vectors of a target detecting voice and determining an output result of the first neural network model for the voice feature vectors of the target detecting voice (S130); determining identity factor hidden variables according to the output result (S140); and estimating a posterior mean of the identity factor hidden variables and using the posterior mean as a second target output 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andy Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.A. /Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655